Citation Nr: 1443596	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-16 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for residuals of removal of foreign bodies from the left foot.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for a hemorrhoid/rectal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1967 to August 1969.  He also had subsequent service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded the appeal in March 2011 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system reveals an August 2014 brief from the Veteran's representative and VA treatment records.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In December 2010, the Veteran presented testimony at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board.  In May 2012, the Board sent the Veteran a letter offering him another hearing before a different Veterans Law Judge who will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  

The Veteran responded in June 2012 by requesting another videoconference hearing before a different Veterans Law Judge at the RO.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  Thus, a remand is required for a videoconference hearing to be scheduled before deciding this appeal.  See 38 C.F.R. §§ 20.700(e), 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



